  THE WEITZ LAW FIRM, P.A.
                                                                           Bank of America Building
                                                                      18305 Biscayne Blvd., Suite 214
                                                                             Aventura, Florida 33160
                                            DENIED. It is ORDERED that the parties shall file a proposed
  March 18, 2020
                                            Case Management Plan in compliance with the Court’s Individual
                                            Rules of Practice in Civil Cases no later than April 23, 2020. Both
  VIA CM/ECF
                                            a model Case Management Plan and the Court’s Individual Rules
  Honorable Judge Andrew L. Carter, Jr
  United States District Court              are available at https://nysd.uscourts.gov/hon-mary-kay-vyskocil.
  Southern District of New York
  40 Foley Square - Courtroom 1306                   3/24/2020
  New York, NY 10007-1312

                Re:     Vuppala v. Class of 67 LLC, d/b/a Maison Du Croque Monsieur, et al.
                        Case 1:18-cv-07189-ALC

   Dear Judge Carter:

         The undersigned represents the Plaintiff in the above-captioned case matter.

         Due to the ongoing health crisis caused by the COVID-19 pandemic, and the tumultuous
  economic effects it is causing to virtually all businesses open to the public (including possible
  complete closures), such as the business involved in this matter, Plaintiff’s undersigned counsel
  hereby respectfully requests that the Court grant a thirty (30) day stay of all deadlines and/or
  Conference in this matter.

          Further, since undersigned counsel is based in Florida, an in-person Conference would require
  possible unsafe roundtrip travel from Florida to New York (in both of which official states of
  emergency has been declared). In fact, recently a passenger on a similar JetBlue flight from New
  York to Florida had tested positive for COVID-19. In addition, undersigned counsel suffers from an
  underlying asthmatic-type health condition which, potentially, would be adversely affected by the
  COVID-19 virus. However, in the event that the Court decides not to stay this matter, then, in the
  alternative, undersigned counsel respectfully requests that any future Conference be conducted
  telephonically, which is in accordance with SDNY’s Chief Judge Coleen McMahon’s recent March
  13, 2020 Standing Order that “Judges are strongly encouraged to conduct court proceedings by
  telephone or video conferencing where practicable.”

        The Court may wish to note that this is undersigned counsel's first request to stay this matter.
  Thank you for your consideration of this unexpected, but essential, request.

                                               Sincerely,
USDC SDNY
DOCUMENT                                       By: /S/ B. Bradley Weitz             .
ELECTRONICALLY FILED                               B. Bradley Weitz, Esq. (BW 9365)
DOC #:                                             THE WEITZ LAW FIRM, P.A.
DATE FILED: 3/24/2020                              18305 Biscayne Blvd., Suite 214
                                                   Aventura, Florida 33160
                                                   Tel.: (305) 949-7777
                                                   Fax: (305) 704-3877
                                                   Email: bbw@weitzfirm.com
